Citation Nr: 0512516	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  04-07 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for cyst on back 
currently evaluated as 0 percent disabling.

2.  Service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The appellant had active service from November 1975 until 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  In July 2002 the RO granted service connection 
for a cyst on the veteran's back and assigned a 
noncompensable (0 percent) disability evaluation.  The RO 
also denied service connection for a bilateral knee disorder.  
The veteran has appealed both decisions.  A December 2002 
decision by a Decision Review Officer (DRO) confirmed the 
prior ratings.


REMAND

In March 2004, the veteran requested a BVA hearing before a 
Veterans Law Judge in Washington, D.C.  A hearing was 
scheduled for September 21, 2004.  In August 2004 the veteran 
notified the RO that he would be unable to attend the hearing 
in Washington, D.C., due to financial concerns and requested 
a video conference hearing.  The RO failed to notify the 
Board of the veteran's request for a change in the hearing 
format.  The BVA finally received the veteran's request for a 
change in hearing format in January 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

Schedule the veteran for a video 
conference hearing at the RO before a 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




